Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

2.	Claims 1-2 are objected to because of the following informalities:  
In claim 1, line 1, change “The” to  --  An  --. 
  Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuguchi (U.S. 2009/0267283).
	Mizuguchi teach an image forming apparatus 1 (see Fig.1) comprising a side panel 2, a cover 3/manual feed tray 42 that is pivotable from the side panel between and open and closed position, an opening 11 in the side panel which feeds a sheet through the opening into the image forming apparatus to a manual feed portion 34 and a manual feed roller 39 when the sheet is fed from the manual feed tray 42 (see Fig.2, par.49); the manual feed tray 42 includes an extension guide 41 with protrusions 61 (see Fig.7(a)) which is considered applicant’s “end cursor”. The extension guide 41 is guided in a direction perpendicular to a rotational center 13 of the manual feed tray via guide protrusions 58 engaging guide grooves 50 of the cover 3 (see par. 68). When the manual feed tray is pivoted to an open position to accommodate sheets to be fed, the extension guide 41 will be pulled outward, however when the manual feed tray is pivoted to a closed position (exceeds a predetermined angle), the extension guide will move along the guide portion by its own weight (force of gravity) such that the extension guide can be accommodated in the opening without causing damage (see par.50,80,83,86). As noted above, the extension guide 41 can be considered applicant’s “end cursor” either by itself since it supports the ends of the sheets or via the protrusions 61 which extend perpendicular from the extension guide. 

4.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the guide portion including a plurality of substantially triangular recesses, the end cursor including a rotating flap member and a driven member which is movable in a perpendicular direction to the moving direction of the end cursor, wherein when the end cursor is positioned in the plurality of recesses, the flap member is in contact with two wall surfaces of the substantially triangular shape of the of the recesses and when the angle of the manual feed tray exceeds a predetermined angle to move the end cursor, the flap member is rotated to release contact with the two wall surfaces which is not anticipated or rendered obvious by the prior art of record.  

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nishiyama et al., Shibayama et al., Ohtsuka, and Maeda all teach various pivoting manual feed trays which are relevent to the claimed invention. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852